Citation Nr: 0604342	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-37 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.  This case comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision dated in 
December 2003 from the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).

The Board notes that in a February 2005 statement, the 
veteran argued that he is currently unemployable as a result 
of his chronic post-traumatic stress disorder.  The Board 
finds that this statement constitutes a claim for entitlement 
to a total rating for compensation purposes based upon 
individual unemployability, and refers this issue to the RO 
for appropriate disposition.   


FINDINGS OF FACT

1.  The veteran's alleged in-service stressor did not occur 
during combat duty; nor has it been verified for VA purposes 
by official records or any other supportive evidence.

2.  The veteran does not have post-traumatic stress disorder 
as a result of active military service, or any incident 
therein.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated during active military service; service connection 
for post-traumatic stress disorder is not warranted. 38 
U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. The Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005). 
VA has issued regulations to implement the provisions of the 
VCAA. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete. 38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the veteran and notice of what part VA will 
attempt to obtain for the veteran. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial VA 
adjudication of the veteran's claim, the RO notified the 
veteran by letter dated in June 2003 that VA would obtain all 
service records, VA medical records, and any other medical 
records about which the veteran notified them.  The veteran 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disability, or to provide 
a properly executed release so that VA could request the 
records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.  The 
veteran was advised what evidence was needed to substantiate 
a claim for entitlement to service connection for PTSD, 
specifically he was advised as to the evidence needed to 
support a claim for PTSD as a result of sexual assault, and 
was provided a "stressor" questionnaire.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, the veteran's service 
department medical records and personnel records are on file, 
and his VA treatment records have been associated with the 
claims file.  Thereafter, the veteran was informed of what 
evidence VA had requested, and notified in the Statement of 
the Case and two Supplemental Statements of the Case what 
evidence had been received.  

The veteran has argued that the RO failed in its duty to 
assist because the RO did not attempt to obtain the service 
personnel records of one of the individuals who allegedly 
assaulted him.  However, the Board notes that the VA only has 
a duty to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 C.F.R. § 
3.159 (c).  In this case, the veteran's April 2003 formal 
application and stressor statement indicated that he was 
uncertain as to the name of the man at issue.  He provided a 
spelling of what might have been the name of the first 
serviceman who assaulted him.  In addition, the veteran 
attached a note to his journal statement with nineteen 
possible variations of the name.  The Board finds that the 
RO's duty to assist does not extend to researching the 
countless individuals who may have fit that vague 
description.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim.  However, the 
Board observes the veteran's post-service medical 
examinations address the medical question at issue; and as 
will be explained more fully below, the Board is of the 
opinion that the veteran's service medical records and post-
service medical records contain sufficient medical evidence 
to make a decision on the veteran's claim.  Under the VCAA, a 
medical examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a currently diagnosed disability or persistent or recurrent 
symptoms of the disability; (2) establishes that the veteran 
experienced an event, injury or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service.  38 C.F.R. § 3.159 (c) (4).  In this case, while 
there is evidence of a current disorder and a private medical 
opinion linking this disorder to the veteran's time in 
service, the record on appeal lacks competent evidence 
indicating that the veteran experienced an event or injury in 
service resulting in his current diagnosis of post-traumatic 
stress disorder.  As such, a VA examination is not necessary 
for resolution of this appeal.  Therefore, there is no 
indication that any pertinent evidence was not received or is 
outstanding.  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

B.  Evidence 

The veteran's service personnel records reveal that he served 
in Vietnam from January 1969 to January 1970 as part of the 
USARPAC.  In March 1969, he was assigned to the 29th 
Artillery Unit.  He also participated in the TET 69 
Counteroffensive.  The veteran's service medical records 
indicate that he was hospitalized in September 1969 for 6 
days due to viral pneumonia of the left lower lobe.  
Thereafter, the veteran's January 1970 service separation 
examination reported that the veteran's anus and rectum were 
normal.  No hemorrhoids or fistulas were noted at that time.    

Historically, the veteran requested service connection for 
hemorrhoids in May 1970.  In support thereof, VA medical 
records dated between May 1970 and June 1970 were obtained 
that showed the veteran underwent surgery for excision of an 
anal fistula in May 1970, at which time he reported 
experiencing rectal pain and bleeding of one month's 
duration.  An August 1970 rating decision denied service 
connection for hemorrhoids and an anal fistula on the basis 
that the veteran's service records revealed no evidence of 
diagnosis or treatment of an anal condition during service.  

In March 2003, the veteran submitted a statement in which he 
requested service connection for a nervous condition 
resulting from sexual assault during service.  In April 2003, 
he submitted a formal application for compensation for post-
traumatic stress disorder (PTSD) and residuals of an anal 
fistula.  With this application, the veteran submitted a 
stressor letter that consisted of a segment from a therapy 
treatment journal.  In it, the veteran reported that he 
experienced sexual abuse as a child and was also sexually 
assaulted by two servicemen in Vietnam.  Specifically, the 
veteran reported that the assault occurred while he was 
stationed in Tain-Ann, Vietnam between November 1969 and 
January 1970.  He stated that he was one of two men assigned 
to guard a bridge outside the town.  There were four men 
located in a small hooch upon his arrival, two of whom left 
after a short time.  Another E-4 or SP-4 serviceman asked the 
veteran if he could share the veteran's hooch due to problems 
with a superior, and the veteran agreed.  The veteran 
provided what he believed might be the spelling of the 
serviceman's name.  He also attached a note to his journal 
statement with nineteen possible variations of the name.  He 
reported that this serviceman was from New York and worked in 
the cryptographics department during service.  

The veteran stated that during a subsequent conversation with 
this serviceman, the veteran revealed that he had been 
molested as a child.  According to the veteran, the first 
serviceman left, only to return a short time later with 
another E-4 serviceman.  The men asked the veteran if he 
wanted to stay in from guard duty that night to drink 
alcohol.  The veteran, who reported that he had no friends in 
service and experienced low self-esteem during that time, 
agreed.  After consuming very little alcohol, the two 
servicemen began to talk about sex and approached the veteran 
in a sexual manner.  The veteran stated that he was so 
surprised and frightened by the conversation and the 
servicemen's actions that all he could do was shake.  The 
servicemen threatened to reveal to others that the veteran 
had been sexually molested as a child.  Thereafter, they 
sexually assaulted him.  The veteran reported that the attack 
did not stop after that night. Subsequently, he became 
rundown and had to be evacuated to a hospital in Saigon where 
he was diagnosed with pneumonia.  He remained hospitalized 
for approximately one week.  He stated that he did not tell 
anyone about the sexual assault.  He also asserted that since 
the night of the first attack, he has suffered from 
hemorrhoids.  


In a subsequent April 2003 statement, the veteran reported 
that he endured pain for a few months after the sexual attack 
before he sought medical treatment.  He stated that he did 
not report the assault at that time due to fear and 
embarrassment.  He submitted copies of his May 1970 to June 
1970 surgical records for excision of an anal fistula in 
support of his claim.  

In addition to the veteran's statements, the RO reviewed the 
veteran's service medical records, service personnel records 
and VA medical records dated between May 2002 to July 2003 
that showed the veteran underwent therapy for major 
depression.  Of the VA medical records, a May 2002 record 
noted that the veteran was being seen for depression and 
anxiety of five years duration that had recently intensified.  
The veteran associated the recent intensification with the 
Catholic Church sexual abuse scandal.  At that time, the 
veteran reported being married to the same spouse for 28 
years, having 3 grown children and owning his own pest 
control business.  In regards to history, the veteran stated 
that he was removed from his home as a child due to parental 
abuse and placed in a Catholic Boarding School where he was 
sexually abused.  In regards to service, the veteran reported 
that he saw combat but that he did not have any particularly 
troublesome traumatic memories from the experience.  

In a July 2002 VA record, the veteran reported that he was 
having employment difficulties and that a former long-term 
employee left his company, taking all of the veteran's 
corporate accounts with him.  He provided additional 
historical background in that he reported being sexually 
victimized by his older brother as well as by a priest in 
foster care.  During this medical visit, he veteran reported 
increasing depression, irritable mood, poor motivation, loss 
of interest in pleasurable activities, suicidal ideation 
without plan or intent, increased weight, poor concentration, 
and insomnia.  He was diagnosed with chronic, major 
depression and described as a sexual abuse victim with PTSD.  
A September 2002 VA record diagnosed the veteran with major 
depression that was mostly in remission.  

An October 2002 VA record indicates that the veteran was seen 
by VA psychologist F.P.  The veteran reported at that time 
that he was sexually abused by a volunteer staff person while 
attending Catholic school as a child.  He was observed as 
being very anxious and having difficulty maintaining eye 
contact.  He began to cry several times when describing past 
trauma.  Dr. P. diagnosed the veteran with recurrent and 
severe PTSD secondary to sexual trauma history.  Subsequent 
VA records dated in October 2002, November 2002 and February 
2003 noted that the veteran reported being sexually assaulted 
by two American servicemen in Vietnam.  

In a December 2003 rating decision, service connection for 
PTSD was denied on the basis that the veteran's service 
medical records were negative for any indication or findings 
pertaining to the veteran's alleged sexual assault in service 
or his diagnosis of PTSD.  In his January 2004 Notice of 
Disagreement, the veteran stated that there were some changes 
in his behavior after the assault.  He reported that he was 
devastated after the attack in service and this was shown 
after he returned from Vietnam.  He reiterated that the 
assault allegedly occurred shortly before he was to return 
home from Vietnam and that he was out in the field in a 
combat zone with few other people when the assault occurred.  
As such, there was no one to document in his service records 
that his behavior had changed.  

The claims file additionally contains VA medical records 
dated from September 2003 to March 2004 that evidence 
continued psychological treatment.  VA records dated from 
November 2004 to December 2004 indicate that the veteran 
participated in and completed a five-week sexual trauma day 
treatment program.  On admission in November 2004, the 
veteran reported a history of sexual abuse and assault, as 
well as being stationed for several months at a remote fire 
base in Vietnam where he witnessed friendly fire shootings 
and enemy attacks.  His entrance diagnosis was listed as 
chronic PTSD with multiple antecedents, including military 
sexual trauma, Vietnam combat trauma and childhood sexual 
abuse.  The veteran's therapy focused on sexual trauma, with 
the consistent diagnosis of chronic PTSD as a result of 
military sexual trauma.  A December 2004 program discharge 
summary diagnosed the veteran with chronic PTSD secondary to 
military sexual trauma and the direct exposure to the horrors 
of war as a combatant in Vietnam.   

In June 2004, Dr. F.P. submitted a letter on the veteran's 
behalf which purported to address inconsistencies and errors 
contained in a March 2004 Statement of the Case.  Dr. F.P. 
asserted that the majority of sexual assaults do not have 
objective verification of record; and that this is especially 
true of assaults that occur in a combat zone.  He stated that 
the lack of objective verification cannot be used as a basis 
of denial of service connection in this case since other 
disabilities are service-connected without objective 
verification.  Dr. F.P. also disputed the 1970 VA treatment 
records which reported that the veteran stated that he had 
experienced rectal pain of one month's duration prior to his 
anal fistula surgery.  Dr. F.P. also reported that during his 
20 years of professional work with the VA, he had seldom 
witnessed a case in which a veteran was so severely affected 
by a sexual trauma history.  Although the veteran experienced 
sexual trauma as a child, Dr. F.P. opined that the alleged 
service sexual assault exacerbated the veteran's psychology 
distress and worsened the intensity and duration of the 
effects of his trauma history.  He opined that the alleged 
service assault contributed to a significant degree to the 
veteran's PTSD.    

In March 2005, the veteran testified regarding the events set 
forth in his April 2003 journal statement before the RO.  He 
provided a name and nickname of the serviceman who moved into 
his hooch.  He asserted that he was not connected to his 
platoon at that time of the assault, and no one there really 
knew him.  Therefore, no one would have documented any change 
in his behavior during that period of time since he was out 
in the field.  He stated that by the time he returned to base 
camp, he had no duties for which one would notice a change of 
behavior.  The veteran stated that subsequent to the attack, 
he just wanted to leave the service and go home.  He left 
approximately two to three weeks after the last attack by way 
of Long Binh.  After his discharge, the veteran reported 
becoming loud and getting into fights before he became a 
Jehovah's Witness.  He moved out on his own and was alienated 
from his family.  He could not name anyone who could provide 
supporting evidence that his behavior changed after his 
return from service.  He testified that he had to undergo 
surgery for an anal fistula two months after separating from 
service because of the assault, but that he did not report 
the assault at that time because of embarrassment.  He then 
met his wife and raised a family; never thinking of the 
assault until approximately three years ago when his life 
began to fall apart.  The veteran reported that his family 
has consistently told him to seek help for his anger and 
depression. 


C. Law and Analysis 

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a pre-existing 
injury or disease. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the 
established in-service stressor(s).  38 C.F.R. § 3.304(f).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  
Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
veteran's testimony regarding non-combat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  If the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court of 
Appeals for Veterans Claims (Court) specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault.  These procedures are contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).


Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident. Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy. Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources. Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-
traumatic stress disorder claim that is based on 
in- service personal assault without first 
advising the claimant that evidence from sources 
other than the veteran's service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence. VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f).

As set forth above, the veteran clearly has been diagnosed 
with PTSD as a result of sexual trauma; and the claims file 
contains medical evidence linking the veteran's PTSD to an 
alleged sexual assault that occurred during service.  Thus, 
the issue before the Board is whether there is competent 
evidence of record corroborating the veteran's allegations 
that he was sexually assaulted in service, an element 
necessary to establish entitlement to service connection for 
PTSD in this case.  

As the veteran's claimed stressor is not related to combat, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In this case, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

In this case, the veteran's service medical records do not 
corroborate that he was sexually assaulted in service.  The 
evidence indicates that the veteran never told anyone while 
in service about the assault.  He testified that he was not 
connected to his platoon at that time of the alleged assault 
and that no one would have documented any change in behavior 
resulting from the assault during that period. While the 
veteran reported that he fell ill and was evacuated to Saigon 
with pneumonia after the assault, the veteran's service 
medical records indicate that he was hospitalized for 
pneumonia in September 1969, prior to the date the alleged 
assault occurred.  This September 1969 treatment record did 
not reflect that the veteran suffered from exhaustion or 
illness based on a traumatic in-service assault.  
Additionally, the Board observes that the veteran rectum and 
anus were examined at that time of his discharge from 
service.  His separation examination reported that these body 
parts were normal; and that the veteran did not have either 
hemorrhoids or an anal fistula at that time. 

Alternative sources of evidence have been considered, but do 
not support or corroborate the veteran's account of the 
stressor incident.  The veteran acknowledged that he never 
told anyone of the sexual assault until 2002, over 30 years 
after separating from service.  While he argues that his 1970 
VA surgical records corroborate the assault, these records 
indicate that the veteran reported experiencing rectal pain 
of one month's duration prior to the surgery.  They do not 
reference a cause of the veteran's anal fistula, and 
specifically do not address the possibility that it occurred 
as the result of a traumatic assault.  

Additionally, the veteran has stated that he experienced 
behavioral changes subsequent to his discharge from service 
as a result of the alleged assault; however, the veteran has 
been unable to point to no tangible evidence corroborating 
these changes.  While the veteran developed employment 
difficulties in July 2002 and subsequently lost his business, 
this deterioration in work performance does not corroborate 
his alleged sexual assault as it occurred 30 years after the 
alleged sexual assault.  

Lastly, the veteran refers to his VA mental health records to 
corroborate his claim.  However, the Board again notes that 
the veteran's treatment did not begin until May 2002, at 
which time the veteran reported the abuse he experienced as a 
child but did not reveal that he had been sexually assaulted 
in service.  Notably, the veteran did not report the alleged 
sexual assault during therapy until October 2002.  The Board 
notes that he had already been diagnosed with PTSD due to his 
childhood sexual trauma prior to this revelation.  This 
evidence, taken as a whole, does not corroborate the 
veteran's statements that he was sexually assaulted in 
service from November 1969 to January 1970.  

As the veteran's stressor is not related to combat, his 
testimony alone is not sufficient to establish the occurrence 
of the claimed assault as an in-service stressor. Cohen, 10 
Vet. App. 128.  His testimony must be corroborated by 
credible supporting evidence.  Id.  The veteran has offered 
no competent corroborating evidence of his claimed stressor.  
Moreover, service department records also do not support the 
veteran's claim regarding his claimed stressor. Doran, 6 Vet. 
App. 283.  Again, service connection for PTSD requires: (1) 
medical evidence establishing a diagnosis of the condition; 
(2) credible supporting evidence that the claimed in-service 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service 
stressor.  Although the veteran has a diagnosis of PTSD 
relating to sexual trauma, there is no credible supporting 
evidence that the claimed in-service stressor occurred.  
Additionally, although Dr. F.P. provided a nexus opinion 
linking the veteran's PTSD to the alleged in-service 
stressor, the Board observes that this opinion was based on 
the veteran's subjective account of the alleged incident, and 
not the veteran's account in conjunction with credible 
corroborating evidence that the claimed in-service stressor 
occurred.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


